Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2:  The term “randomized assortment” is indefinite as the scope of said term is unclear.  For the purposes of applying prior art, the Examiner interprets any beamformer to read on the claim.
Claims 3 and 14:  The term “conventional RF connector” is indefinite as the scope of said term is unclear.  For the purposes of applying prior art, the Examiner interprets any RF connector to read on the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moosbrugger et al. (U.S. Patent No. 7,492,325).
Moosbrugger discloses:
Claims 1 and 12:  an array (fig. 2-6) comprising: a support structure (112, fig. 1) configured to support columns of beamformer assemblies; and a plurality of beamformer assemblies (412) supported by the support structure, each beamformer assembly including at least one beamformer having at least one first beamformer segment (404a) and at least one second beamformer segment (404b) configured to interconnect (504, 420) with the first beamformer segment. 
Claim 2:  wherein the plurality of beamformer assemblies include a randomized assortment of beamformers with varying numbers of inputs from 3 to 8 (5:1 beamformer, fig. 8). 
Claims 3 and 14:  wherein each beamformer segment of the first beamformer segment and the second beamformer segment is secured to one another by a conventional RF connector (504, 420, fig. 6) or by a SNAP-RF edge interface.
Claims 5 and 16:  wherein the first beamformer segment functions as a TX line (612, fig. 6) and the second beamformer segment functions as a combiner (608. Fig. 6). 
Claims 6 and 18:  wherein each beamformer further includes terminal segments (424, fig. 6) provided at ends of the beamformer. 

Claim 8:  wherein each first beamformer segment includes a first input (840, fig. 8) provided on a side of the segment and a second input (844, fig. 8) provided on an opposite side of the segment. 
Claim 9:  wherein each second beamformer segment includes a first input (840, fig. 8) provided on a side of the segment and a second input (844, fig. 8) provided on an opposite side of the segment.
Claims 10 and 19:  wherein each second beamformer segment further includes an output (884, fig. 8) provided on one side of the segment.
Claim 13:  wherein the beamformer includes one of a 3:1 beamformer, a 5:1 beamformer, and a 8:1 beamformer (5:1 beamformer, fig. 8). 
Claim 17:  wherein a number of inputs of the beamformer can be expanded between 2 and 8 inputs by attaching additional TX line boards (col. 8, lns. 27-39). 
Claim 20:  wherein each second beamformer segment further includes an output provided on one side of the segment, each second beamformer segment being configured to provide signal crossover to connect adjacent segments to support dual polarization (fig. 8, wherein beamformer supports horizontal polarization 812 and vertical polarization 816).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moosbrugger et al. in view Sikina et al. (U.S. Publication No. 2019/0148828).
Claim 11:  Moosbrugger fails to disclose wherein the at least one beamformer further includes at least one of a vertical launch and a Faraday wall.  However, Sikina, in figure 4, disclose faraday walls implemented around transmission lines.  

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Robert Karacsony/Primary Examiner, Art Unit 2845